DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 4/7/2021.
Claims 1-20 are pending, Claims 14-15 are withdrawn, and Claims 1-13 and 16-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 4/6/2021 is acknowledged.
Examiner highlights there was a typographical error in the restriction requirement dated 2/19/2021 with respect to the claims corresponding to Species A and B.  Here, the detection of phase current is mutually exclusive of detection of the DC-link current.  Therefore, the correct claim set for Species A is Claims 1-13 and 16-20.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/6/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiuchi et al. (US 2005/0127865 A1).
Re claim 1, Kiuchi discloses an appliance apparatus (abstract), comprising: 
a drain pump (¶ [0012] drain pump) having a motor (ref. 4) (see also abstract and claim 1); 
an inverter unit (ref. 3 ¶ [0028]) to transfer power to the motor; and 
a control unit (ref. 6 ¶ [0028]) to control the inverter unit to operate the drain pump, wherein the control unit sets an operation mode of the drain pump to a first operation mode (¶ [0012], [0069]-[0070] motor driving program) using a power command value related to power consumed by the motor when a current flowing in a part of the inverter unit (ref. 5 current detector) is lower than a reference current (¶ [0012] inflow of air…can be detected…output current of the inverter circuit falls below a preset value…rotation speed of the motor may be reduced…temporarily stopping the operation of the drain pump; see also ¶ [0069]), and controls the inverter unit based on the set first operation mode (¶ [0069]-[0070]).
Regarding “laundry treatment”, this recitation is a statement of intended use which does not patentably distinguish over Kiuchi since Kiuchi discloses an appliance with a drain pump that meets all the structural elements of the claim(s) and is capable of treating laundry, if so desired.  It being solely a matter of the object placed within the appliance.  See MPEP 2114.
EXAMINER’S NOTE: Examiner notes that Applicant MUST recite “a control unit configured to” or “a control unit programmed to
Re claim 2, wherein the inverter unit comprises: a plurality of switches (see fig. 2 refs. 31a1, 31b1, 31c1; 31a2, 31b2, 31c2) to perform a switching operation; a direct current (DC)-link capacitor (ref. 36a, 36b, 36c) to store power; and 15a shunt resistor (refs. 50a, 50b, 50c ¶ [0030], [0033]) disposed between the DC-link capacitor and the switches 
Re claim 3, wherein the control unit detects a DC-link current flowing in the DC-link capacitor using the shunt resistor (¶ [0007]), and sets the operation mode of the drain pump based on the detected DC-link current (¶ [0012]).
Re claim 4, wherein the control unit sets the operation mode of the drain pump to the first operation mode when a magnitude of the detected DC-link current is decreased to a preset reference current value or less (¶ [0012], [0069]).
Re claims 5-6, wherein the control unit increases the DC-link current flowing in the DC-link capacitor to a predetermined current value when the operation mode of the drain pump is set to the first operation mode (¶ [0012], [0069]-[0071] inherent in either reducing motor speed, adding water, that air inflow/entrainment/cavitation is stopped, therefore the current will increase again upon normal operation, see ¶ [0074] an operation for increasing a reactive current is performed).
Re claim 6
Re claim 7, wherein the control unit re-compares the magnitude of the 10DC-link current with the reference current value when the first operation mode is terminated (¶ [0071] “This process is repeated several times”).
Re claim 10, wherein the control unit controls the inverter unit to turn off all the switches included in the inverter unit for a predetermined time interval (¶ [0012], [0071] driving of motor is immediately stopped) before re- comparing the magnitude of the DC-link current with the reference current value after the termination of the first operation mode (¶ [0071] inherent in “resumed…his process is repeated several times [including detecting inflow of air/current]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi, as applied above, in view of Discenzo et al. (US 6,663,349 B1).
Re claim 8
That is, in the combination, the test for cavitation is the DC-link current value being less than or greater than/equal to the reference value.  Therefore, it being obvious to provide a “second operation mode”/normal set point upon detecting the DC-link current value is sufficiently, i.e. increased to the reference current value.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the control steps of Kiuchi to further include a second operation mode, as suggested by Discenzo, in order to enable a correction operation mode and a return to normal operation mode.
Re claim 9, Discenzo further discloses wherein the control unit controls the inverter unit to set a rotation speed of the motor to a predetermined speed value when the operation mode of the drain pump is set to the second operation mode (fig. 5 ref. 208 “setpoint value”).
Re claims 11-12, Regarding “wherein the control unit determines that at least one of a flow path formed in the drain pump and a flow path connected to the drain pump has been clogged when a magnitude of the detected DC-link current is decreased to a predetermined reference current value or less”, Discenzo further discloses cavitation is associated with blockage (title, col. 2 lines 26-30, col. 4 lines 59-65) and detecting actual or likely cavitation (col. 6 lines 38-50).  As such, it being obvious to one of ordinary skill in the art to associate a predetermined reference current value of Kiuchi with the drain pump being clogged, i.e. blockage, no water and air inflow into the pump.  Re claim 12, Regarding “wherein the control unit determines that the at least one of the flow path formed in the drain pump and the flow path connected to the drain pump has been clogged when the detected DC-link current is maintained at the reference current value or less for more than a predetermined time interval”, Discenzo further discloses a degree of correction required (i.e. pump correction) to degree of cavitation detected (col. 7 lines 51 to col. 7 lines 11), including integral of the error (col. 7 lines 10), therefore it being obvious to one of ordinary skill in the art that a failure or extended low reference current value 
Re claim 13, Discenzo further discloses discloses an output unit (col. 12 lines 4-5 providing an indication to an operator)) to output information related to the operation of the laundry treating apparatus, wherein the control unit controls the output unit to output alarm information when it is determined that the at least one of the flow path formed in the drain pump and the flow path 15connected to the drain pump has been clogged (inherent or obvious in providing indication of severe cavitation). 
Re claim 20, Regarding “wherein the control unit stops the operation of the drain pump when a number of times the first operation mode has been performed exceeds a preset limit number of times”, Discenzo discloses automatically shutting down the pump if minimum flow cannot be achieved, severe cavitation, etc. (col. 11 lines 66 to col. 12 line 5), as such, a preset limit number of time is prima facie obvious implementation of corrective action being insufficient.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi in view of Discenzo, as applied above, in view of CN102031666A (machine translation attached).
Re claims 16, Kiuchi/Discenzo discloses as shown above but does not explicitly disclose a washing tub to accommodate laundry and washing water therein; and a water level sensor to detect information related to a water level of the washing water 5accommodated in the washing tub, wherein the control unit sets the operation mode of the drain pump using the water level sensor..  However, CN102031666A discloses it is well known in the washing machine drainage pump and automatic draining art (abstract) to provide washing machine (abstract, title) with a pump (ref. 6) and a washing tub (ref. 3) to accommodate laundry and washing water therein; and a water level sensor (ref. 8) to detect information related to a water level of the washing water 5accommodated in the washing tub 
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Kiuchi/Discenzo to further include a washing machine, a washing tub and a water level sensor, as suggested by CN102031666A, in order to adapt the cavitation pump detection to similar home appliances with drainage pumps.
Re claim 17, Regarding “wherein the control unit determines that the at least one 10of the flow path formed in the drain pump and the flow path connected to the drain pump has been clogged when a frequency of the water level sensor is a preset reference frequency value or less and the detected DC-link current is lowered to the reference current value or less”, CN102031666A further discloses when the frequency of recharging a water level exceeds the set value, the washing machine is integrally in power failure (i.e. frequency of water level being over/unchanging determines failure, e.g. clogging/inability to drain).  The combination of the two mechanisms for detecting clogging/blocking, i.e. water level sensor  frequency and DC-link current is therefore prima facie obvious to prevent accidental shut-off.
Re claims 18-19, Regarding “wherein the control unit determines whether the 15magnitude of the detected DC-link current is decreased to the reference current value or less while the motor and the washing tub are synchronized” and “wherein the control unit sets the operation mode of the drain pump after the synchronization between the motor and the washing tub is released when the 20magnitude of the detected DC-link current is decreased to the reference current value or less while the motor and the washing tub are synchronized”, the claims appear to be a statement of intended use or inherency, where the motor and washing tub are capable of being synchronized, i.e. typical dehydration drainage spins the washing tub and operates the drainage pump simultaneously.  See MPEP 2114.  Similarly, with respect to the timing of the operation mode, it appears obvious or inherent that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711